IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                          : No. 298
                                :
APPOINTMENT TO THE DISCIPLINARY : DISCIPLINARY BOARD APPOINTMENT
BOARD OF PENNSYLVANIA           : DOCKET


                                       ORDER


PER CURIAM


         AND NOW, this 9th day of February, 2018, Dion G. Rassias, Esquire,

Philadelphia, is hereby appointed as a member of the Disciplinary Board of

Pennsylvania for a term of three years, commencing April 1, 2018.